DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/477,093 filed 9/16/2021.
Claims 1-20 presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claim 19, line 5 recites “the cluster of nodes” while not identifying “a cluster of nodes”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this review “the cluster of nodes" has been interpreted to be “a cluster of nodes” in order to restore antecedent basis, clarity and continuity to the claim language. Corrective action is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett et al., Pub No US 2016/0381109 (hereafter Barnett).

Regarding Claim 19, Barnett discloses a system for live streaming of media data [para.0011: Discloses systems and methods that enable a user to navigate within a live user generated media stream during the media presentation of the live user-generated media stream.], comprising
one or more mixers [FIG.2: Discloses a server (element 101) comprising a media presentation system (element 102) comprising a media presentation producer (element 212); and Fig.7 & para(s).0034, 0064: Discloses the media presentation producer (element 212) select and combine or otherwise mix two or more media streams (thus, element 212 – a mixer, mixing a plurality of media streams) to create a production media stream based on the media characteristics associated with the two or more media streams.], each mixer receiving live streams of media data of a first plurality of participants from a plurality of devices [Fig(s).2, 7: Discloses the client device(s) includes media capturer (element 224) which assists a user in capturing or otherwise obtaining media and providing the captured media to other computing devices via a media stream. Fig.7 illustrates the mixer (element 212 - mixer) receiving the captured media streams and mixes selected media streams together to create a mixed media stream (element 722).] and generating a composed stream including the received live streams [Fig.7 & para(s).0034, 0064: Discloses the media presentation producer (element 212) select and combine or otherwise mix two or more media streams (thus, element 212 – a mixer, mixing a plurality of media streams) to create a production media stream (generating a composed stream) based on the media characteristics associated with the two or more media streams. FIG.7 discloses a plurality of capturing client devices (element 705) capturing media at an event (element 710) that is transmitted to the media presentation producer (element 212 - mixer) to mix the selected media streams together to create a mixed media stream (element 722 - generated composed stream).]; and
the cluster of nodes further providing live streaming media data of the composed stream to yet additional devices for viewing [FIG.7: Illustrates providing the mixed media stream (element 724) to viewing client device (element 104); and para.0128: Discloses providing the mixed media stream (element 724) to qualifying viewing users (cluster); and para.0129: Discloses determining which contact(s) (e.g., viewing users – the cluster) to send the media stream (element 724) based on the media characteristics.].

Regarding Claim 20, Barnett discloses the system of claim 19, and further discloses further comprising at least one node receiving a live stream of an individual and a live stream from a selected one of the first plurality of participants and enabling live interaction between the individual and the selected participant over a cluster of nodes [FIG.7: Illustrates providing the mixed media stream (element 724) to viewing client device (element 104); and para.0128: Discloses providing the mixed media stream (element 724) to qualifying viewing users (a cluster of nodes); and para.0129: Discloses determining which contact(s) (e.g., viewing users – the cluster) to send the media stream (element 724) based on the media characteristics; and para.0268: Discloses multiple nodes which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept), and multiple edges connecting the nodes. Social networking system may provide users of the online social network the ability to communicate and interact with other users.].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al., Pub No US 2016/0381109 (hereafter Barnett) in view of Robert Drew Major, Pat No US 10,687,099 (hereafter Major).

Regarding Claim 1, Barnett discloses a system for delivering live streaming media [para.0011: Discloses systems and methods that enable a user to navigate within a live user generated media stream during the media presentation of the live user-generated media stream.], comprising:
a cluster of computers [para.0267-0268: Discloses the system includes multiple nodes which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept – a cluster of computers) and multiple edges connecting the nodes.], comprising at least one origin device configured to receive and forward streams of live streaming media received from at least one broadcaster device associated with a broadcaster [FIG(s).1,3A: Discloses a capturing client device (element 105 – origin device) where a live stream is captured. FIG.1 illustrates sending and receiving streams to/from the capturing client device (element 105); and para.0186: Discloses in addition to the capturing users capturing (receiving) and providing (forward) media streams to a media presentation system (element 102), the media presentation system (element 102) may also obtain media streams from a third-party, such as a broadcaster, a news crew, a television network, a radio announcer, a professional photographer, or another entity capturing the event.],; and
one or more mixers [FIG.2: Discloses a server (element 101) comprising a media presentation system (element 102) comprising a media presentation producer (element 212); and Fig.7 & para(s).0034, 0064: Discloses the media presentation producer (element 212) select and combine or otherwise mix two or more media streams (thus, element 212 – a mixer, mixing a plurality of media streams) to create a production media stream based on the media characteristics associated with the two or more media streams.], each mixer configured to receive streams of live streaming media [Fig(s).2, 7: Discloses the client device(s) includes media capturer (element 224) which assists a user in capturing or otherwise obtaining media and providing the captured media to other computing devices via a media stream. Fig.2 illustrates the mixer receiving the captured media streams and mixes selected media streams together to create a mixed media stream (element 722).], to generate a mixed stream based on the received streams [Fig.7 & para.0014: Discloses generating a mixed stream (element 722) based on the mix of the multiple media streams.], and to provide the mixed stream to the cluster [para.0128: Discloses providing the mixed media stream (element 722) to qualifying viewing users (cluster); and para.0129: Discloses determining which contact(s) (e.g., viewing users – the cluster) to send the media stream based on the media characteristics.];
wherein the mixed stream is made available by the cluster to the at least one subscriber device as a stream of live streaming media [para.0084: Discloses a distribution manager (element 214) can identify a viewing user to include in a distribution audience (cluster) based on a viewing user being within an defined age range, being associated with the same or similar interests as a capturing user, subscribing to a particular media presentation channel associated with a media presentation, and/or based on user preferences; and para.0128: Discloses providing the mixed media stream (element 722) to qualifying viewing users (cluster) who pay a premium (subscribers).].
Barnett does not explicitly disclose the following:
a plurality of edge devices configured to receive streams forwarded from the at least one origin device and to provide the received streams to at least one subscriber device, and a computer network interconnecting the origin devices and the edge devices for transmitting streams between the origin devices and the edge devices.
However, in analogous art, Major discloses the following:
a plurality of edge devices configured to receive streams forwarded from the at least one origin device and to provide the received streams to at least one subscriber device [FIG.1 & col.10, lines 15-19: Discloses a client device requests the data from an edge cache (edge device), for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache (another edge device), and so on up (a plurality of edge device) to the respective CDN requesting the data from the origin content server (original device).], and a computer network interconnecting the origin devices and the edge devices for transmitting streams between the origin devices and the edge devices [FIG.1 & col.9, lines 26-50: Discloses a multimedia streaming system comprising CDN representing third-party system of computers and/or other devices networked together across the network that cooperate transparently to deliver content, and may include one or more web servers, cache servers, or the like.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Barnett utilizing edge caching in live streaming, as taught by Major in order to yield predictable result to provide techniques for delivering digital media content in a reliable manner, over telecommunications networks, under varying degrees of congestion, and in a cost effective manner without compromising the viewing experience (Major: col.2, lines 4-8).

Regarding Claim 2, the combined teachings of Barnett and Major discloses the system of claim 1, and further discloses wherein at least one device of an individual is connected over a broadcaster network connection to provide a first stream of live streaming media including media data of the individual to the at least one origin device [Barnett - para.0059: Discloses a number of media characteristics for a media stream, such as video characteristics, audio characteristics, and/or metadata characteristics; and para.0062: Discloses the media characteristic evaluator may use voice recognition to determine if a particular sound or person (e.g., as an announcer, singer, actor, etc.) is captured within the media stream (media data of the individual).], and the least one device of the individual is connected over a subscriber network connection to receive a second stream of live streaming media [Barnett - para.0268: Discloses multiple edges connecting the nodes in a social networking system provide users of the online social network the ability to communicate and interact with other users. In particular embodiments, users may join the online social network (subscribers) via social networking system and then add connections ( e.g., relationships) to a number of other users of social networking system whom they want to be connected to. ] from another from an edge device among the plurality of edge devices [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of Barnett and Major discloses the system of claim 2, and Barnett further discloses wherein the at least one device of an individual is a performer computer [para.0073: Discloses a capturing
User (having a capture device – element 105) may provide subject matter such as a celebrity cameo at the event.], wherein the first stream provided by the performer computer includes media data of the individual [para.0059: Discloses a number of media characteristics for a media stream, such as video characteristics, audio characteristics, and/or metadata characteristics; and para.0062: Discloses the media characteristic evaluator may use voice recognition to determine if a particular sound or person (e.g., as an announcer, singer, actor, etc.) is captured within the media stream (media data of the individual).], and the second stream received by the performer computer includes a mixed stream generated by the one or more mixers [para.0177: Discloses the media presentation system (element 102) generates multiple media segments for the three different media streams, each capturing the buzzer-beater shot  of a performer (basketball player) from a different angle and/or perspective. In one or more embodiments, the media presentation system (element 102) can combine two or more media segments to create combination media segment that includes different perspectives of the same notable moment.].

Regarding Claim 4, the combined teachings of Barnett and Major discloses the system of claim 3, and Barnett further discloses wherein the at least one device of an individual is a viewer computer, wherein the first stream provided by the viewer computer includes media data of the individual provided to the one or more mixers, and the second stream received by the viewer computer includes a media stream based on the first stream provided by the performer computer [para.0176: Discloses the media presentation system (element 102) may update and/or remove one or more notable moments that the media presentation system (element 102) has previously identified for the viewing user based on feedback gathered from interactions of the viewing user. For example, if a viewing user skips a certain type of notable moment, the media presentation system (element 102) may remove or reduce the priority of similar notable moments identified for the viewing user.].

Regarding Claim 5, the combined teachings of Barnett and Major discloses the system of claim 2, and further discloses wherein the at least one device of an individual comprises at least one performer computer providing media data of a performer and a plurality of viewer computers providing media data of a plurality of respective viewers [Barnett - FIG.7: Discloses multiple capturing client devices (element 705).], 	
wherein the at least one performer computer is configured as a broadcaster device to provide the performer media data of the performer to the at least one origin device [Barnett - para.0187: Discloses a sports network may broadcast clips from one or more media streams provided by one of the capturing users at a baseball game.];
 the plurality of viewer computers are configured as broadcaster devices to provide the viewer media data to the at least one origin device [Barnett - para.0047:Discloses the system may include any number of viewing users and/or capturing users interacting with the system using one or more corresponding client devices. Likewise, it should be understood that the terms "viewing user" and "capturing user" are generally used for purposes of explanation, and that the viewing user and the capturing user are both simply users of the media presentation system (element 102) and are both capable of capturing, sharing, and accessing media using the media presentation system (element 102); and Barnett – FIG.3B: Illustrates sending (broadcasting) the mixed media stream (element 322) to the capturing device (element 105 – original device), contact client devices (element 305), and additional viewing client devices (element 315).] ; 
wherein the mixer is configured as a subscriber device to receive the viewer media data of at least some of the viewer computers [Barnett - para.0040: Discloses a media presentation may include related media streams provided by multiple users at a common location or event. In some cases, a media presentation can include a single media stream, provided by a user and shared with other users. In general, the media presentation system will provide one or more media presentations to a viewing user in a media presentation feed, and the viewing user can select (some of the users) a media presentation to access one or more media streams and/or media segments corresponding to the media presentation; and para.0268: Discloses multiple edges connecting the nodes providing the ability to communicate and interact with other users (subscribers).] through the plurality of edge devices [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]; and
wherein the mixer is further configured as a broadcaster device to provide the mixed stream to the at least one origin device [Barnett - FIG(s).1,3A: Discloses a capturing client device (element 105 – origin device) where a live stream is captured. FIG.1 illustrates sending and receiving streams to/from the capturing client device (element 105); and para.0186: Discloses in addition to the capturing users capturing (receiving) and providing (forward) media streams to a media presentation system (element 102), the media presentation system (element 102) may also obtain media streams from a third-party, such as a broadcaster, a news crew, a television network, a radio announcer, a professional photographer, or another entity capturing the event; and FIG.7A: Illustrates mixing of the original stream with other user captured streams (elements 705, 710).]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 6, the combined teachings of Barnett and Major discloses the system of claim 5, and further discloses wherein the at least one performer computer is further configured as a subscriber device to receive media data based on the mixed stream [Barnett - Barnett - para.0268: Discloses multiple edges connecting the nodes providing the ability to communicate and interact with other users (subscribers).] through an edge device [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 5.

Regarding Claim 7, the combined teachings of Barnett and Major discloses the system of claim 6, and further discloses wherein the plurality of viewer computers further include viewer computers configured as subscriber devices to receive a media stream based on the performer media data [Barnett - para.0280: Discloses subscribers; and para.0214: Discloses analyzing the media stream to identify media characteristics, such as video characteristics, audio characteristics, signal strength characteristic, and/or metadata characteristics. In some cases, the method 800 may include the act of weighting the one or more media characteristics before determining to send the media stream to the group of viewing users.] through an edge device [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 6.

Regarding Claim 8, the combined teachings of Barnett and Major discloses the system of claim 7, and further discloses wherein the plurality of viewer computers further include viewer computers configured as subscriber devices to receive media data based on the mixed stream [Barnett - para.0224: Discloses mixing one or more media streams from the related media stream to generate a media presentation, and sending the media presentation to the viewing user.] through an edge device [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 9, the combined teachings of Barnett and Major discloses the system of claim 5, and further discloses wherein the plurality of viewer computers are further configured as subscriber devices to receive a media stream based on the performer media data [Barnett - para.0059: Discloses a number of media characteristics for a media stream, such as video characteristics, audio characteristics, and/or metadata characteristics; and para.0062: Discloses the media characteristic evaluator may use voice recognition to determine if a particular sound or person (e.g., as an announcer, singer, actor, etc.) is captured within the media stream (media data of performer).] through an edge device [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 5.

Regarding Claim 10, the combined teachings of Barnett and Major discloses the system of claim 9, and further discloses wherein the plurality of viewer computers further include viewer computers configured as subscriber devices to receive media data based on the mixed stream [Barnett - para.0224: Discloses mixing one or more media streams from the related media stream to generate a media presentation, and sending the media presentation to the viewing user.] through an edge device [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 9.

Regarding Claim 11, the combined teachings of Barnett and Major discloses the system of claim 5, and further discloses wherein the plurality of viewer computers further include viewer computers configured as subscriber devices to receive media data based on the mixed stream [Barnett - para.0224: Discloses mixing one or more media streams from the related media stream to generate a media presentation, and sending the media presentation to the viewing user.] through an edge device [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 5.

Regarding Claim 12, the combined teachings of Barnett and Major discloses the system of claim 1, and Barnett further discloses wherein a plurality of user devices for a plurality of users, are configured such that each user has at least one device including a subscriber device [para.0280: Discloses user devices may represent a friendship, family relationship, business or employment relationship, fan relationship, follower relationship, visitor relationship, subscriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships.] and a broadcaster device [para.0186: Discloses the device may be a broadcast device.], and wherein the mixer is configured to receive media data of at least some of the users from the plurality of user devices [para.0040: Discloses a media presentation may include related media streams provided by multiple users at a common location or event. In some cases, a media presentation can include a single media stream, provided by a user and shared with other users. In general, the media presentation system will provide one or more media presentations to a viewing user in a media presentation feed, and the viewing user can select (some of the users) a media presentation to access one or more media streams and/or media segments corresponding to the media presentation; and para.0224: Discloses mixing one or more media streams (some of the users) from the related media stream to generate a media presentation.] and the mixer is further configured as a broadcaster device to provide the mixed stream to the at least one origin device [FIG.3B: Illustrates sending (broadcasting) the mixed media stream (element 322) to the capturing device (element 105 – original device), contact client devices (element 305), and additional viewing client devices (element 315); and para.0186: Discloses the media presentation system (element 102) may mix the audio provided by a sport's broadcaster with video media streams provided by the capturing users (element 512). As such, the media presentation system (element 102) can provide a viewing user video streams provided by the capturing users (element 512) at the baseball game (for example) paired with synced audio from the sports announcer.], and wherein at least one of the user devices is configured as a subscriber device to receive the mixed stream from the mixer [para.0084: Discloses a distribution manager (element 214) can identify a viewing user to include in a distribution audience based on a viewing user being within an defined age range, being associated with the same or similar interests as a capturing user, subscribing to a particular media presentation channel associated with a media presentation, and/or based on user preferences.].

Regarding Claim 13, the combined teachings of Barnett and Major discloses the system of claim 12, and further discloses wherein the mixer is configured as a subscriber device to receive the media data of at least some of the users from the plurality of user devices [Barnett - para.0040: Discloses a media presentation may include related media streams provided by multiple users at a common location or event. In some cases, a media presentation can include a single media stream, provided by a user and shared with other users. In general, the media presentation system will provide one or more media presentations to a viewing user in a media presentation feed, and the viewing user can select (some of the users) a media presentation to access one or more media streams and/or media segments corresponding to the media presentation; and para.0224: Discloses mixing one or more media streams (some of the users) from the related media stream to generate a media presentation.] through the plurality of edge devices [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 14, the combined teachings of Barnett and Major discloses the system of claim 1, and further discloses wherein the mixer is configured as a subscriber device to receive media data from any available broadcaster device [Barnett - para.0084: Discloses a distribution manager (element 214) can identify a viewing user to include in a distribution audience based on a viewing user being within an defined age range, being associated with the same or similar interests as a capturing user, subscribing to a particular media presentation channel associated with a media presentation, and/or based on user preferences.] through the plurality of edge devices [Major - col.10, lines 15-19: Discloses that a client device requests the data from an edge cache, for example, and if the edge cache does not contain the requested data, the request is sent to a parent cache, and so on up to the respective CDN requesting the data from the origin content server.], and wherein the mixer is further configured as a broadcaster device to provide the mixed stream to the at least one origin device [Barnett – FIG.3B: Illustrates sending (broadcasting) the mixed media stream (element 322) to the capturing device (element 105 – original device), contact client devices (element 305), and additional viewing client devices (element 315).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 15, the combined teachings of Barnett and Major discloses the system of claim 14, , and Barnett further discloses wherein a plurality of user devices are configured as broadcaster devices [para.0084: Discloses the distribution manager (element 214) can identify a viewing user to include in a distribution audience based on a viewing user being within an defined age range, being associated with the same or similar interests as a capturing user, subscribing to a particular media presentation channel associated with a media presentation, and/or based on user preferences.], and the mixer is configured to receive media data from at least some of the plurality of user devices [Barnett - para.0040: Discloses a media presentation may include related media streams provided by multiple users at a common location or event. In some cases, a media presentation can include a single media stream, provided by a user and shared with other users. In general, the media presentation system will provide one or more media presentations to a viewing user in a media presentation feed, and the viewing user can select (some of the users) a media presentation to access one or more media streams and/or media segments corresponding to the media presentation; and para.0268: Discloses multiple edges connecting the nodes providing the ability to communicate and interact with other users (subscribers).], and at least one of the user devices is configured as a subscriber device to receive the mixed stream from the mixer [para.0040: Discloses a media presentation may include related media streams provided by multiple users at a common location or event. In some cases, a media presentation can include a single media stream, provided by a user and shared with other users. In general, the media presentation system will provide one or more media presentations to a viewing user in a media presentation feed, and the viewing user can select (some of the users) a media presentation to access one or more media streams and/or media segments corresponding to the media presentation; and para.0268: Discloses multiple edges connecting the nodes providing the ability to communicate and interact with other users (subscribers).].

Regarding Claim 16, the combined teachings of Barnett and Major discloses the system of claim 14, and Barnett further discloses further comprising a producer computer having access to parameters used by the mixer to generate the mixed stream [Fig.7 & para(s).0034, 0064: Discloses the media presentation producer (element 212 – a producer computer) select and combine or otherwise mix two or more media streams  to create a production media stream based on the media characteristics (parameters used by the mixer to generate the mixed stream) associated with the two or more media streams.], the producer computer allowing a user to specify or modify the parameters [para.0081: Discloses the distribution manager (element 214) can
dynamically modify or update a distribution audience based on various factors and characteristics related to a media stream and/or media presentation.].

Regarding Claim 17, the combined teachings of Barnett and Major discloses the system of claim 14, and Barnett further discloses wherein the mixer has parameters to generate the mixed stream [Fig.7 & para(s).0034, 0064: Discloses the media presentation producer (element 212 – a producer computer) select and combine or otherwise mix two or more media streams  to create a production media stream based on the media characteristics (parameters used by the mixer to generate the mixed stream) associated with the two or more media streams.], wherein the parameters can be modified to select different streams to be mixed [para.0087: Discloses the distribution manager (element 214) determines which users to include in the distribution audience based on interactions and feedback (parameters may be modified by user feedback) received from users currently accessing the media presentation. Interactions and feedback can include views, likes, comments, up or down votes, etc., of the media
presentation, or media streams within the media presentation.].

Regarding Claim 18, the combined teachings of Barnett and Major discloses the system of claim 14, and Barnett further discloses wherein the mixed stream comprises media data and metadata about the media data in the mixed stream [Fig.7 & para(s).0034, 0064: Discloses the media presentation producer (element 212) select and combine or otherwise mix two or more media streams (thus, element 212 – a mixer, mixing a plurality of media streams) to create a production media stream based on the media characteristics (media data) associated with the two or more media streams; and para.0059: Discloses a number of media characteristics for a media stream, such as video characteristics, audio characteristics, and metadata characteristics  (Media characteristics includes metadata associated with the media – see para.0041).].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marc Todd, (US 2021/0019982) – Discloses a content mixing and layering module to integrate the plurality of processed content streams corresponding to the plurality of pipelines, wherein the content mixing and layering module adds at least one content element based on the result to generate and output at least one of an IP stream and a video signal [para.0025]. Discloses a video delivery edge device [para.0564].
KRAEMER et al., (US 2017 /0277909) - Discloses delivering content by utilizing edge server(s) that cache content, typically popular content, in a content delivery network and that are located near the end users. These edge servers can also be referred to as edge server nodes, cache server nodes, cache nodes, or cache servers [para.0044]. The end user accesses the content by interacting directly with one or more edge servers in the content delivery network [para.0046].
Engstrom et al., (US 2013/0222601) - Discloses systems and methods for mixing of video streams in a collaborative mobile environment. In an embodiment, method for mobile video mixing includes receiving a plurality of video streams at a mobile device corresponding to one or more cameras capturing a live event. The one or more cameras can be operated by one or more camera operators who capture and broadcast video streams from multiple locations at the venue of the live event [para.0011].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426